DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-5, 7-12, 15-16 and 18-22 have been examined. 
Claims 2-3, 6, 13-14, 17 and 23-26 have been canceled by the Applicant. 
Response to Arguments
Applicant's arguments filed on 04/29/2021 have been fully considered but they are not persuasive. 
Applicant is of the opinion that prior art of Ginter does not teach “a first header associated with an intellectual property contract code and second header associated with a consumer code” and “executing the cryptocurrency transaction by the cryptocurrency transaction server, according to the consumer contract code, thereby transferring cryptocurrency from (i) an account associated with a user of the client device to (ii) an account associated with the intellectual property right holder identified in the intellectual property contract code”. However, Examiner respectfully disagrees. 
Firstly, with respect to Ginter fails to teach “cryptocurrency transaction…” Examiner notes Applicant is arguing references individually while the rejection is based on combination of references. It has been held one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Secondly, Ginter discloses: a first header associated with an intellectual property contract code (i.e. rules and control) and second header associated with a consumer code (i.e. user bank account information)  (See Fig 5A, Fig 26, 26A, column 56 lines 12-30, column 59 lines 8-15, column 138 lines 27-43, column 155 lines 38-60, column 159 lines 13-45, column 187 lines 10-29, column 293 lines 13-30, column 316 lines 6-15); executing utilizing instructions in the second layer of the container, wherein the executing comprises: initiating a transaction with a transaction server, and enforcing the one or more contractual restrictions associated with the data file, the one or more contractual restrictions being pursuant to the intellectual property contract code and the consumer contract code; executing the transaction by the transaction server according to the consumer contract code, thereby transferring currency from an account associated with a user of the client device to an account associated with an intellectual property right holder identified in the intellectual property contract code (See column 187 lines 10-28). Therefore, rejection is maintained. 
Claim Objections
Claims11 and 22 objected to because of the following informalities:  Claim 11 and 22 recite “resuming of streaming of the data to resume” and resumption of streaming of the data to resume” respectively.  Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-5, 7-12, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter (US 5892900) in view of Uhr (US 20170134765).
With respect to claims 1 and 12 Ginter discloses: 
receiving, from a client device by a centralized host server, a request to receive a data file, the data file having one or more contractual restrictions associated therewith (See column 38 lines 36-60, column 177 lines 19-30); 
transmitting by the central host server to the client device in response to the request, a container comprising: comprising a first layer comprising the data file, second layer comprising instructions that when executed on the client device accesses a transaction server and executing transfer thereon, and a third layer comprising packet header data comprising: a first header associated with an intellectual property contract code the intellectual property contract code comprising a private key associated with an individual intellectual property rights holder and a second header associated with a consumer contact code (See Fig 26, 26A, column 56 lines 12-30, column 59 lines 8-15, column 138 lines 27-43, column 155 lines 38-60, column 159 lines 13-45, column 187 lines 10-29, column 293 lines 13-30, column 316 lines 6-15); 
executing utilizing instructions in the second layer of the container, wherein the executing comprises: initiating a transaction with a transaction server, enforcing the one or more contractual restrictions associated with the data file, the one or more contractual restrictions being pursuant to the intellectual property contract code and the consumer contract code; executing the transaction by the 
playing by the client device at least a portion of the data file (See Fig 26, 26A, column 56 lines 12-30, column 59 lines 8-15, column 138 lines 27-43, column 155 lines 38-60, column 159 lines 13-45, column 187 lines 10-29, column 293 lines 13-30, column 316 lines 6-15).
Ginter discloses virtual payment mechanism (See column 273 lines 16-24) Ginter does not explicitly disclose the cryptocurrency transaction. Uhr discloses cryptocurrency transaction (See Fig 8, and paragraph 0060-0065). Therefore, it would have been obvious to one of the ordinary skill in the art the time invention was file to modify the Ginter by substituting regular transaction with the cryptocurrency transaction taught by Uhr in order to perform transaction in digital money such as Bitcoin. (Uhr paragraph 0001).
Additionally, with respect to “thereby transferring cryptocurrency from an account associated with a user of the client device to an account associated with an intellectual property right holder identified in the intellectual property contract code” this limitation is intended result and does not have patentable weight. It has been held the intended result language does not have patentable weight. See Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001). ("A clause that merely 


With respect to claims 4-5 and 15-16 Ginter in view of Uhr discloses all the limitations as described above. Ginter further discloses: wherein the data file comprises a media file; wherein the contractual restrictions comprise enforcement of intellectual property rights associated with the media file (See column 155 lines 38-60).

With respect to claims 7 and 18 Ginter in view of Uhr discloses all the limitations as described above. Ginter further discloses: (i) recording the transaction as one or more ordered records stored across a database, and (ii) transferring financial assets from an account associated with a user of the client device (See column 294 lines 1-5 and column 187 lines 10-29). Uhr discloses cryptocurrency transaction (See Fig 8, and paragraph 0060-0065).

With respect to claims 8 and 19 Ginter in view of Uhr discloses all the limitations as described above. Uhr further discloses: wherein the financial assets comprise cryptocurrency (See paragraph 0012-0014).

Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter (US 5892900) in view of Uhr (US 20170134765) and in further view of Thenthiruperai (US 20070271578).
With respect to claims 9 and 20 Ginter in view of Uhr discloses all the limitations as describe above. Ginter in view of Uhr does not explicitly disclose: determining whether the account associated with a user of the client device holds sufficient financial assets to complete the cryptocurrency transaction. Thenthiruperai discloses: determining whether the account associated with a user of the client device holds sufficient financial assets required by the cryptocurrency transaction (See paragraph 0013-0015). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of Ginter and Uhr references with the Thenthiruperai reference in order to prevent content usage fraud.

With respect to claims 10 and 21 Ginter in view of Uhr and in further view of Thenthiruperai discloses all the limitations as describe above. Thenthiruperai further discloses: wherein the streaming (i) is initiated prior to determining whether the account associated with a user of the client device holds sufficient financial assets required by the cryptocurrency transaction, and (ii) is interrupted when such determination indicates the account associated with the user of the client device does not hold sufficient financial assets required by the cryptocurrency transaction (See paragraph 0013-0015).
In addition with respect to “the data file is interrupted when such determination indicates the account associated with the user of the client device does not hold sufficient financial assets to complete the cryptocurrency transaction” this is conditional language because if the client hold sufficient funds then this limitation will not occur and it has been held that conditional languages do not narrow the claims because they can be omitted. According to MPEP "Language that suggests or makes optional but does 

With respect to claims 11 and 22 Ginter in view of Uhr and in further view of Thenthiruperai discloses all the limitations as describe above. Thenthiruperai further discloses: adding financial assets to the associated account during such interruption, and resuming of streaming of the data file to resume (See paragraph 0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.